Melvin Mayfield, Chief Judge, dissenting. I would remand this case for a new trial because the answers to Interrogatories 4 and 5 are inconsistent. As I understand it, the appellees do not actually contend that the answers to those two interrogatories are not inconsistent but argue that Interrogatory No. 5 is not really an interrogatory. Apparently, it is appellees’ position and also the position of the majority opinion, that this interrogatory and its answer constituted a general verdict and that it was proper for the trial court to enter judgment in accordance with the answers to the interrogatories notwithstanding the general verdict. I simply cannot agree that Interrogatory No. 5 and its answer constituted a general verdict. The only authority cited in appellees’ brief as support for this remarkable position is the case of Gallimore v. Missouri Pac. R.R. Co., 635 F.2d 1165 (5th Cir. 1981), which appellees say is analogous to the situation in the case before us. That case involved an interrogatory which read: What amount of money if paid now in cash do you find will compensate the Plaintiff Kelly Gallimore for his injuries suffered on December 22, 1976? The jury’s answer to the question was $60,000.00. The jury also answered interrogatories finding that plaintiff was negligent but that the defendant was not. The jury also answered another interrogatory saying that the plaintiff’s own negligence had contributed only 80% to his injuries. Since the defendant was not negligent and there was evidence the plaintiff suffered from a congenital back problem that could have contributed to his injuries, the trial court disregarded the answer to the damage interrogatory and entered judgment for the defendant who was not negligent. That situation is a common and familiar occurrence in the trial of personal injury cases in Arkansas. Where the interrogatories on liability are answered in favor of the defendant there is no judgment entered for the plaintiff even though the jury answers an interrogatory finding the amount of damages sustained by the plaintiff. But that is not the situation in the case at bar. In this case, Instruction No. 11 told the jury that in the agreement between the parties the appellant made certain representations and warranties which were conditions precedent to the appellees’ performance of the contract. The instruction then said: KLRA represented and warranted to the defendants: (a) that since January 1, 1979, there had been no material adverse changes in the business, operations, properties, assets or liability of KLRA, and (b) there would be no material adverse changes in the business, operations, properties, or assets to the date of closing of the sale. By its answer to Interrogatory No. 4 the jury found that there had been material adverse changes in the business, operations, properties or assets since January 1,1979. Now it is important to note that the result of this finding is that the appellees were not required to perform their agreement to buy the radio station because the representations and warranties which were violated were conditions precedent to the performance of the contract. Instruction No. 14 told the jury: If an Interrogatory requires you to assess the damages of KLRA, then you must fix the amount of money which will reasonably and fairly compensate it in accordance with the following instruction. A party claiming damages for a breach of contract for the sale of property is entitled to the difference, if any, between the contract price and the fair market value of that property. . . . By its answer to Interrogatory No. 5 the jury said the damages sustained by KLRA as a result of the occurrence was $125,000.00. Now it is important to note that by this answer the jury found that the contract to buy the station had been breached. Otherwise, under the court’s instructions and the language of the interrogatory, the jury could not find that damages were sustained by KLRA. Thus, the situation here is not at all analogous to that in the Gallimore case relied upon by the appellees. There, the plaintiff had sustained damages regardless of who was at fault. Here, the radio station could not have sustained damages unless there had been a breach of the contract. Every experienced trial lawyer knows that a general verdict is one in which the jury finds generally for one or more parties to the lawsuit as opposed to making findings of fact on specific issues. It is clear to me that Interrogatory No. 5 and its answer was a finding of fact on an issue and did not constitute a general verdict. The reporter’s note to our Civil Procedure Rule 49 says the rule is substantially the same as Federal Rule of Civil Procedure 49. The note also says that although the rule does not specifically consider the possibility of inconsistent answers to interrogatories submitted to the jury, federal cases have held the trial court can ask the jury to reconsider in an attempt to remove the inconsistency or it can order a new trial. The note cites the case of Wright v. Kroeger Corp., 422 F.2d 176 (5th Cir. 1970) where the appellate court remanded for a new trial because the answers to the interrogatories were conflicting and inconsistent. The appellant moved for a new trial in the instant case and since the court did not ask the jury to reconsider its verdict and the inconsistency was not resolved, I think the appellant’s motion should have been granted and I would remand for a new trial. Cooper, J., joins in this dissent.